OPINION ON PETITION TO REHEAR
FONES, Justice.
The petition to rehear reargues the proposition that because T.C.A. § 36-224(3) confers original and exclusive jurisdiction upon the juvenile court a plea of the statute of limitations can only be presented in the juvenile court.
We have held in the original opinion that any implication that may arise from the language of T.C.A. § 36-224(3) is superseded by the fact that the jury trial in the circuit court is subject to the Tennessee Rules of Civil Procedure pursuant to which defendant is entitled to raise the statute of limitations in that court.
The petition to rehear is denied.
BROCK, C. J., and COOPER and HARBI-SON, JJ., concur.